Patterson, P J. :
This is an application by the respondent for leave to file a •rejoinder brief to the replying brief of the appellant on the ground that in such replying brief the appellant has presented an entirely new point not mentioned in his original brief and, therefore, one which the respondent had no reason to believe would be raised and which he was not called upon to consider.
Motions of this character are not allowed, but some remedy should be provided for such a situation as that m which the moving party is here placed. It has of late come within the observation of the court that some attorneys preparing briefs for appellants refrain from including in their original briefs points of vital importance, and, after they have received the respondents’ answering briefs, they set forth in what they call “ replying briefs ” the important matter omitted in the first instance. As no spell thing as a rejoinder to a reply brief is permitted, it is obvious that in such a case the respondent is placed at a great disadvantage, and that the real purpose of requiring an exchange of briefs is frustrated. The reprehensible practice here referred to cannot be tolerated.
Therefore, in such circumstances, applications will be entertained to have such so-called reply briefs, as are above referred to, removed from the files and withdrawn from the consideration of the court.
. The present motion, however, must be denied, but without costs.
McLaughlin, Clarke, Houghton and Scott, JJ., concurred.
Motion denied, without costs.